Citation Nr: 9914464	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to service connection for sinusitis due to 
exposure to Agent Orange.

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

This matter was previously before the Board.  In a September 
1996 decision, the Board denied the veteran's claim for 
service connection for arthritis of the back, his claim for 
service connection for sinusitis due to exposure to Agent 
Orange, and his claim for a rating in excess of 10 percent 
for residuals of a shrapnel wound of the left thigh.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1998 
Order, the Court vacated the Board's decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).


FINDINGS OF FACT

1.  The veteran engaged in combat with enemy forces while 
serving in Vietnam.

2.  Medical evidence relates the veteran's current arthritis 
of the back to injury sustained in service. 


CONCLUSION OF LAW

The veteran's arthritis of the back was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that that he currently suffers from 
arthritis of the back as a result of a back injury he 
sustained while engaged in combat with enemy forces in 
Vietnam.  He claims that, in November 1969, he landed on his 
back after being blown off the top of an armored personnel 
carrier which had struck a landmine.  As a result, he 
maintains that service connection for arthritis of the back 
is warranted. 

In the November 1998 Order, the Court vacated the Board's 
decision with respect to the veteran's claim for service 
connection for arthritis of the back and remanded the matter 
for further adjudication consistent with the parties' Joint 
Motion.  The Court determined that the Board improperly 
discounted medical opinions which related the veteran's 
current back disability to injury in service, and that the 
Board failed to properly consider the veteran's history of 
combat under the provisions of 38 U.S.C.A. § 1154(b). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  In addition, if a condition 
noted during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b). 

While the veteran claims that he injured his back in service, 
service medical records are negative for any complaint, 
treatment or finding for any back problems.  However, the 
evidence shows that the veteran was engaged in combat with 
enemy forces in Vietnam.  For instance, service medical 
records show that the veteran was injured in November 1969 
after being blown off the top of an armored personnel carrier 
which had struck a landmine.  The veteran also sustained a 
shell fragment wound of the left thigh in December 1969.  The 
veteran was awarded the Purple Heart Medal for each of these 
injuries.  

Under the provisions of 38 U.S.C.A. § 1154(b), if a veteran 
is shown to have engaged in combat with enemy forces during a 
period of war, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in service, such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  Thus, as the veteran engaged in combat with 
enemy forces in Vietnam, his report of back pain in service 
need not be corroborated by official record.

Medical evidence also relates the veteran's current back 
disability to injury sustained in service.  An August 1990 VA 
outpatient treatment report notes the veteran's complaint of 
low back pain, which he related began following a back injury 
sustained in service.  The impression was rule out 
degenerative disc disease/osteoarthritis secondary to injury 
during service.  In addition, a January 1996 VA examination 
report also includes the veteran's statement that he injured 
his lumbar spine after being thrown from a nearby explosion.  
The diagnoses were remote injury to the lumbar spine with 
minimal residuals, and X-ray evidence of minimal hypertrophic 
spurring of the lumbar bodies.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the grant of service 
connection for arthritis of the back.  Indeed, service 
medical records do not confirm that the veteran injured his 
back in service.  Nevertheless, as the veteran is shown to 
have combat service, his report of back pain in service need 
to be corroborated by official record.  See 38 U.S.C.A. 
§ 1154(b).  Moreover, based on the veteran's account of 
injury in service, two medical opinions conclude that the 
veteran's current back disability is related to injury 
sustained in service.  Accordingly, the Board finds that 
service connection for arthritis of the back is warranted. 


ORDER

Service connection for arthritis of the back is granted.


REMAND

In the Joint Motion, it was determined that a remand was 
required with respect to the veteran's claim for service 
connection for sinusitis due to exposure to Agent Orange, as 
well as the claim for an increased evaluation for residuals 
of a shrapnel wound of the left thigh.  The Board finds that 
further medical development and adjudication by the RO are 
required with respect to each of these claims prior to 
further review by the Board at this time.

The veteran claims that he currently suffers from sinusitis 
as a result of Agent Orange exposure while serving in 
Vietnam.  The record shows that the veteran currently suffers 
from sinusitis, and that he was exposed to an herbicide agent 
in service.  See 38 C.F.R. § 3.307(a)(6)(iii) (1998) (a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service).  

In its September 1996 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
sinusitis on the basis that the nexus requirement may not be 
satisfied by reliance on the regulatory presumption found in 
38 C.F.R. §§ 3.307 and 3.309 (1998), since this condition is 
not listed among those diseases which the Secretary of 
Veterans Affairs has determined are associated with exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. 
§§ 3.307(d), 3.309(e).  The Board also found that service 
connection on direct basis had not been established, as no 
medical opinion relates this condition to service.

In denying the veteran's claim, the Board considered a 
transcript from a hearing held at the RO in November 1995.  
During the hearing, the veteran submitted a September 1994 
report from Nabih I. Abdou, M.D., which includes a diagnosis 
of chronic sinusitis.  No opinion as to the etiology of this 
condition is contained in this report.  The veteran 
testified, however, that Dr. Abdou told him that his 
sinusitis was probably caused by herbicide exposure.  The 
Board commented that what a physician may have told the 
veteran about the cause of his sinusitis does not constitute 
competent medical evidence for the purpose of establishing a 
well-grounded claim for service connection.  See Kirwin v. 
Brown, 8 Vet. App. 148, 153 (1995).

In the Joint Motion, however, it was determined that the 
veteran's claim for service connection for sinusitis was well 
grounded.  In reaching this decision, it was noted that the 
veteran indicated that he was exposed to herbicides in 
Vietnam, and that his physician had related the current 
sinusitis to herbicide exposure.  Therefore, the combination 
of both statements, assuming their credibility, would serve 
to well ground the veteran's claim for service connection for 
sinusitis.  It was further noted that the VA had an 
obligation to notify a claimant of evidence needed to 
complete his or her application for benefits or that is 
"necessary for a full and fair adjudication" of a claim for 
benefits, when VA is aware of the existence of such evidence.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  A 
remand is therefore warranted to notify the veteran of the 
need to submit medical records from Dr. Abdou which allegedly 
link the veteran's sinusitis to herbicide exposure.

Next, by regulatory amendment effective July 3, 1997, changes 
were made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56.  See 62 Fed. Reg. 
30235-30240 (1997).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  As such, the veteran's residuals of a 
shrapnel wound of the left thigh should be evaluated under 
both the former and revised criteria as of July 3, 1997.

In the Joint Motion, it was noted that the veteran's 
residuals of a shrapnel wound of the left thigh had not been 
evaluated under the regulatory changes.  Before the Board 
addresses a question that was not addressed by the RO, is 
must determine whether the veteran has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to address the question at a 
hearing, and, if not, whether the veteran would be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In light of this, the Board has concluded that further 
action, to include the RO's adjudication of the veteran's 
claim for an increased evaluation under the revised rating 
criteria, is needed, and, in the event that the claim 
continues to be denied, notice to the veteran of the most 
recent rating criteria is also required so that he may 
respond with any appropriate argument in support of his 
alleged entitlement to the claimed benefit.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to his sinusitis.  After 
obtaining any necessary 
authorization(s) from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified which have 
not been secured previously.  In 
particular, the RO should obtain any 
treatment records from Nabih I. Abdou, 
M.D., which have not been previously 
secured.

2.  The veteran's claims folder, 
including a copy of this REMAND, should 
be referred to an appropriate physician 
for review.  The physician should be 
asked to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's sinusitis is related 
to herbicide exposure in Vietnam.  The 
complete rationale for each opinion 
expressed should explicitly be set 
forth in a report.  The veteran need 
not be examined unless, in the judgment 
of the physician, an examination is 
deemed necessary in order to provide 
the requested opinion.  In such a case, 
appropriate arrangements for an 
examination should be made.

3.  The RO should then review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.  When the development requested has 
been completed, the RO should 
readjudicate the claim for service 
connection for sinusitis due to 
exposure to Agent Orange, as well as 
the claim for service connection for 
residuals of a shrapnel wound of the 
left thigh on the basis of all the 
evidence of record, as well as all 
pertinent laws and regulations, 
including the regulatory changes in 
38 C.F.R. §§ 5301-5329 (62 Fed. Reg. 
30235-30240 (1997)), and Karnas, 1 Vet. 
App. at 312-313.  

5.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case, 
wherein all pertinent regulatory 
authority changes set forth in 62 Fed. 
Reg. 30235-30240 (1997) must be fully 
set forth.  Thereafter, the veteran and 
his representative must be afforded an 
appropriate opportunity to respond 
before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

